In Action No. 1 for an accounting and for other relief, order dated June 30, 1955, modified by striking from the first ordering paragraph the word “ granted ” and by substituting therefor the word “ denied As so modified, order affirmed, with $10 costs and disbursements to appellants, payable by respondent Ormond. In our opinion, the corporate respondent was doing business in this State. Order of June 8, 1955, modified by striking from the first ordering paragraph the word “ denied ” and by substituting therefor the word “ granted ”; and by striking from the second ordering paragraph everything following the word “ hereby ” and by substituting therefor the words “ denied, and it is further ”. As so modified, order affirmed, with $10 costs and disbursements to appellant Feingold, payable by respondent Ellman. In our opinion, the complaint of appellant Feingold shows legal capacity to sue and sets forth facts sufficient to constitute a cause of action. As a consequence, appellant Feingold is entitled to examine respondent Ellman, as prayed for in the moving papers. In Action No. 2, a derivative stockholder’s action, order dated June 8, 1955, granting a motion for an examination before trial of appellant Temple Management Corp., by its president, and the individual appellants, as adverse parties, affirmed, without costs. No opinion. Order dated July 25, 1955, striking out a defense by way of counterclaim on the grounds that a counterclaim may not be properly interposed in the action and that it does not state facts sufficient to constitute a cause of action, affirmed, without costs. No opinion. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur.